Case 1:19-mj-00021 Document 1 Filed 06/03/19 Page 1 of 1 PagelD #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT CQ

for the

    

Southern District of West Virginia

 

 

 

 

 

United States of America )
v. )
)
Jeffrey William Sexton, Jr. '
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 1, 2018 in the county of Mercer in the
Southern District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2423(b) Travel in interstate commerce for the purpose of engaging in illicit sexual
conduct with another person, as defined In 18 U.S.C. § 2423(f), or attempt to
do so.

This criminal complaint is based on these facts:

On or about June 1, 2019, Jeffrey William Sexton, Jr., age 26, knowingly traveled in interstate commerce, that is, from
at or near Bluefield, VA to Bluefield, Mercer County, WV for the purpose of engaging in illicit sexual conduct, that is,
oral sex, with what he believed to be a 13 year old girl. Sexton was arrested in the vicinity of the location in Bluefield,
WV where he had arranged to meet the purported minor for the purpose of engaging in the illicit sexual activity.

O Continued on the attached sheet.

LA Hh thre

Complainghit's signature

Det. Wayne Long, Raleigh County Sheriff's Office

 

eoPrinted name and title

  

 

Sworn to before me and signed in my presence. . A
4
| ii fp
Date: 06/03/2019 thb he ’
i Judge's signature
City and state: Beckley, West Virginia Omar J. Aboulhosn, United States Magistrate Judge

 

Printed name and title

 
